Citation Nr: 1439412	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  05-11 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of small bowel surgery with post-surgical treatment.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel






INTRODUCTION

The Veteran had active service from December 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

Regarding the issue currently on appeal, the Veteran testified at a hearing before a Veterans Law Judge at the Board's Central Office in Washington, DC in August 2006.  A transcript of the hearing is associated with the claims files.  In March 2011, the Veterans Law Judge that held the hearing disqualified herself from the case due to a conflict of interest.  The Veteran was asked whether he would like a hearing before another Veterans Law Judge, but in March 2011, he notified VA that he did not wish to appear at another hearing and he asked that his case be considered on the evidence of record.  

This case was previously before the Board in April 2007, March 2010 and November 2011.  In November 2011, the Board most recently denied the issue currently on appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in August 2013, the Court vacated the November 2011 Board decision and remanded the case back to the Board for additional development.  In March 2014, the Board again sent the Veteran's case for an independent medical examiner's (IME) opinion.  The case has now been returned to the Board and is ready for appellate review.  

In addition to the physical claims file, electronic systems (Virtual VA and the Veterans Benefits Management System (VBMS)) are also associated with this claim.  A review of these systems, however, reflects documents that are merely duplicative of those already associated with the physical claims file.  




FINDING OF FACT

Residuals of small bowel surgery and its associated post-surgical treatment did not result from an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for residuals of small bowel surgery and its associated post-operative treatment are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duiesy to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
		
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The record reflects that the Veteran was mailed a letter in December 2003 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The Veteran was mailed an additional letter in May 2007 providing him with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  While the Veteran was not provided adequate notice until after the initial adjudication of his claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are associated with the claims file, as well as records of VA medical treatment, private medical treatment and VA examination in March 2004.  Multiple IME opinions have also been obtained, with the most recent opinion obtained in March 2014.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

The Veteran has asserted that the surgery and subsequent post-operative treatment he underwent at a VA facility in January 2003 has resulted in additional disability, to include intermittent diarrhea, stomach cramping and impotency.  

When a Veteran suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 require a showing not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable. Those amendments apply to claims for compensation under 38 U.S.C.A. § 1151 which were filed on or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  Therefore, as the Veteran's claim was received well after October 1997, this claim must be decided under the current, post- October 1, 1997 version of 38 U.S.C.A. § 1151, as enacted in Public Law No. 104-204.

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2013).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2013).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Where it is determined that there is a disability resulting from VA treatment, compensation will be payable in the same manner as if such disability were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.800.  

A review of the records reveals that in January 2003, the Veteran was seen at the VA Medical Center (VAMC) in Martinsburg, West Virginia with complaints of right lower abdominal pain and tenderness.  A computed tomography (CT) scan revealed an inflammatory mass.  It was recommended that the Veteran undergo an operation for appendicitis.  The Veteran agreed and prior to his surgical procedure, the Veteran was informed of the risks and complications associated with his surgical procedure, to include bleeding, infection, recurrence, perforation and perontinitis.  The Veteran was alert at the time consent was requested and he was afforded the opportunity to ask questions prior to his indicating comprehension and freely consenting to the procedure.  

Following the informed consent process, exploration of the Veteran's right lower abdomen was performed.  The Veteran was found to have a perforated ileocecal and a sealed inflammatory mass.  The surgeon performed an ileocecectomy and the Veteran was moved to recovery.  Following the surgery, the Veteran recovered gradually for the first 72 hours, at which time he became tachycardic and tachypneic and required resuscitation.  The Veteran responded to resuscitation measures, but his abdomen remained distended and he had the possibility of developing ascites.  At that time, it was determined that the Veteran would be transferred to Winchester Medical Center (WMC) for further evaluation and treatment.  The Veteran's diagnosis upon transfer to WMC was acute ischemic ileocolitis with sealed perforation, post operation bowel obstruction and possible renal failure.  

A review of the treatment notes of record from WMC shows that the Veteran was in the hospital from the time of his January 2003 transfer to early February 2003.  At the time of his transfer to WMC, the Veteran was found to have a distended abdomen which was compromising his respiratory effort.  He was also found to have acute renal failure and an anastomotic leak.  During his stay at WMC, the Veteran underwent several surgical procedures, to include an exploratory laparotomy with abscess drainage, resection of the prior ileocolic anastomosis, creation of end ileostomy and creation of end-mucous fistula.  The Veteran's February 2003 discharge diagnosis was leaking ileocolic anastomosis with bile and fecal perontonitis, status post resection, ileostomy, mucous fistula and resolved acute renal failure.  Additional treatment notes show that in June 2003, the Veteran underwent additional surgical procedures at WMC for continued treatment of residual complications of the initial January 2003 surgical procedure.  

A review of the post-surgical medical evidence of record shows that the Veteran has in fact made complaints of and been treated for stomach cramping, persistent diarrhea and erectile dysfunction.  

The Board acknowledges that the Veteran is competent to report his symptoms of diarrhea, stomach cramps and impotency.  However, as a lay person, he is not competent to offer an opinion as complex as determining whether a physician was negligent in his treatment.  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  The question of whether the January 2003 surgeon and the post-operative treatment providers were negligent would be one that only an individual with sufficient knowledge and expertise, such as a physician, would be competent to answer.  

In March 2004, the Veteran was afforded a VA examination.  At that time, the examiner indicated that a review of the Veteran's claims files had been completed, to include all records pertaining to his January 2003 VAMC surgical procedure.  Based on this review and examination of the Veteran, the examiner reported that the Veteran's wounds were well-healed and that there was no evidence of incisional hernia with residual abdominal pain.  

In April 2004, the Veteran's claims files were returned to the March 2004 VA examiner for an addendum opinion.  The examiner reported that the indication of surgeries and the outcome of surgery were as expected and the care of the Veteran was very good.  In the examiner's opinion, there was no carelessness, negligence or lack of proper skill in the management of the Veteran's emergency bowel surgery.  

In May 2011, the Veteran's claims file was forwarded to an independent medical examiner for review and an opinion as to whether the Veteran had permanent residuals from his January 2003 VAMC surgical procedure that were a result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the VA; or, whether the Veteran had permanent residuals from his January 2003 VAMC surgical procedure that were due to an event that was not reasonably foreseeable.  

In August 2011, Dr. D. W., the chief of surgery at Harper University Hospital, provided a medical opinion as requested.  In Dr. W.'s opinion, there was no evidence of record that there was negligence, carelessness, lack of proper skill or error in judgment which contributed to the unfortunate outcome in this case.  In this regard, Dr. W reported that his review of the VAMC operation suggested that it was done in a completely conventional way, using stapled anastomosis and a hand-sewn closure of the hole made for insertion of the stapling device.  Dr. W reported that this technique conformed to the standard surgical procedures.  Additionally, Dr. W noted that he had no criticism of either the decision to operate or the decision to extend the surgical procedure and do a resection of an area that was both grossly and histologically abnormal.  

Finally, an IMO was again provided to VA in March 2014 for the purposes of clarifying whether the Veteran's post-surgical treatment resulted in his current symptomatology.  The opinion was prepared by a Dr. G. D. K., a practicing colon and rectal surgeon at the University of Wisconsin, as well as an Associate Professor and the Department Vice Chair of Quality.  Dr. K reviewed the surgical records from January 2003 and noted that the surgeon performed an ileocolic resection for a concern of a mass versus ischemia.  Dr. K indicated that he agreed with the opinion offered by the private physician that this was done according to the standard of care.  The indication for operation, preoperative management and intraoperative management were all according to the standard of care.  Dr. K stated that he saw no evidence of negligence.  Dr. K also discussed the Veteran's post-operative history, including evidence of a potential small bowel obstruction.  The Veteran was subsequently transferred to the intensive care unit (ICU) on January 27, 2003, having previously been evaluated by an emergency physician from January 24, 2003, through January 26, 2003.  The Veteran was transferred to an outside facility on January 28, 2003.  An operation was performed within the standard of care and the Veteran's post-operative recovery was long and complex.  

Dr. K then discussed the Veteran's reported symptomatology in turn.  Dr. K noted that while the Veteran asserted that erectile dysfunction arose from the operation at the VAMC, this was highly unlikely.  Dr. K indicated that he could state this with certainty as the innervation to the reproductive organ of the male is largely in the pelvis and no operation was performed on this patient that would have disrupted these nerves.  Also, the Veteran's complaints of diarrhea and cramps were certainly something that could occur after a bowel resection.  However, this would not be due to negligent care.  The cause of these types of symptoms was obscure, but could be the result of a structural abnormality related to the ileocolic anastomosis which would again have nothing to do with the first operation done at the VAMC in question.  

In summary, Dr. K stated that he did not believe the Veteran's symptoms were related to the operation of January 20, 2003.  While he did suffer an anastomotic leak, this was a rare but known complication of an ileocolic resection.  In addition, Dr. K indicated that the overall management of this case was not negligent and the complications suffered by the Veteran did not give rise to his current symptomatology.  

There are no other medical opinions of record.  However, a review of the record shows that the Veteran filed a tort claim against VA in 2003.  In a December 2009 letter, VA Regional Counsel in Baltimore, Maryland indicated that based on available information the Veteran filed a tort claim in 2003 involving an allegation of negligent surgery and aftercare, requiring transfer to a non-VA facility.  VA Regional Counsel reported that the claim was administratively settled in July 2003 for $85,000, but that pursuant to VA records retention schedule, the paper file had been destroyed and the records of the tort claim and subsequent settlement were unavailable.  

The Veteran asserts that the fact that VA settled the claim is an admission that his January 2003 surgery and subsequent aftercare were performed negligently.  However, this cannot be determined from the evidence of record.  In this regard, there is no information with regard to what formed the basis of VA's decision to settle the claim, nor is there any medical evidence showing fault on the part of VA.  Therefore, this information is not probative with regard to determining fault on the part of VA.  

In summary, there was no carelessness, negligence or lack of proper skill in the management of the Veteran's emergency bowel surgery.  Dr. W also opined in August 2011 that there was no evidence of record that there was negligence, carelessness, lack of proper skill or error in judgment which contributed to the unfortunate outcome in this case.  Dr. W reported that his review of the VAMC operation suggested that it was done in a completely conventional way and he had no criticism of either the decision to operate or the decision to extend the surgical procedure and do a resection of an area that was both grossly and histologically abnormal.  Finally, Dr. K opined in March 2014 that the Veteran's anastomotic leak, while rare, was a known side-effect of an ileocolic resection.  The Veteran was given appropriate information with regard to potential complications of the January 2003 surgical procedure prior to his giving consent to the procedure, to specifically include infection, perforation and perontinitis.  Dr. K discussed in detail the Veteran's surgery of January 20, 2003, and his subsequent post-operative care, but opined that the management of this case was not negligent and the complications suffered by the Veteran did not give rise to his current symptomatology.  As such, the evidence of record does not reflect that the Veteran suffers from additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical or surgical treatment, to include post-surgical care and treatment.  

As a final matter, VA received a statement from the Veteran dated April 2014.  According to the Veteran, he suffered from symptomatology including heart problems, blood that is too thick or too thin and loss of bowel control.  He then questioned why Dr. K found none of this symptomatology in his report.  While the Board has considered this concern of the Veteran, it in no way renders the report of Dr. K inadequate.  Neither the Board nor Dr. K are questioning that the Veteran presently suffers from disabilities.  As previously noted, this is something he is competent to attest to.  The issue in the present case is whether any of these current conditions arose due to factors such as carelessness, negligence, etc., on the part of VA in providing surgical treatment.  As discussed in the preceding paragraphs, the competent medical evidence of record demonstrates that despite the Veteran's long recovery and current symptomatology, this did not occur due to negligence on the part of VA.  The intestinal perforation was noted to be a possible side-effect of such an operation before surgery was performed.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to compensation under 38 U.S.C. § 1151 for residuals of small bowel surgery with post-surgical treatment must be denied.


ORDER

The claim of entitlement to compensation under 38 U.S.C. § 1151 for residuals of small bowel surgery with post-surgical treatment is not warranted.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


